UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STAGG P.C.,

                          Plaintiff,

                   -v.-
                                                    15 Civ. 8468 (KPF)
U.S. DEPARTMENT OF STATE;
DIRECTORATE OF DEFENSE TRADE                      OPINION AND ORDER
CONTROLS; and MIKE POMPEO (in
his official capacity only as Secretary of
State),

                          Defendants.


KATHERINE POLK FAILLA, District Judge:

      This litigation was prompted by a proposed, but never enacted,

regulatory amendment; even today, years into the litigation, the parties’

disputes occasionally tilt toward the speculative or the hoped-for, rather than

the actual. At base, the suit concerns First and Fifth Amendment facial

challenges to the International Traffic in Arms Regulations (the “ITAR”), 22

C.F.R. parts 120-130, which is the regulatory regime that implements the Arms

Export Control Act of 1976 (the “AECA”), 22 U.S.C. ch. 39. Among other

things, the ITAR imposes strict licensing requirements on exporting technical

data related to “defense articles,” such as blueprints for tanks and nuclear

weapons. Plaintiff, a law firm that advises clients and publishes free

educational materials on export control matters, seeks to disseminate certain

technical data via public presentations within the United States and on its

public website. It argues that the ITAR in its current form imposes an
unconstitutional prior restraint on Plaintiff’s anticipated expressive activities

and is as well unconstitutionally overbroad and vague.

      After a failed application for injunctive relief and an appeal of same, the

matter returned to this Court in 2018, and the parties cross-moved for

summary judgment. This Court does not accept either side’s arguments in

toto, but after evaluating the unambiguous text of the ITAR, as opposed to the

parties’ glosses thereon, it cannot discern the constitutional infirmities

identified by Plaintiff. Accordingly, and for the reasons stated in this Opinion,

Plaintiff’s motion for summary judgment is denied, and Defendants’ motion for

summary judgment is granted.

                                    BACKGROUND 1

A.    Factual Background

      1.     The International Traffic in Arms Regulations

      The AECA restricts the import and export of “defense articles and defense

services,” including such articles as tanks and nuclear weapons. See 22 U.S.C.

§ 2751. To enforce the AECA, the United States Department of State (the



1     For ease of reference, the parties’ moving papers are referred to as follows: Plaintiff’s
      opening brief in support of its motion for summary judgment is referred to as “Pl. Br.”
      (Dkt. #63); Defendants’ combined brief in opposition to Plaintiff’s motion and brief in
      support of their cross-motion for summary judgment as “Def. Br.” (Dkt. #69); Plaintiff’s
      combined reply brief and brief in opposition to Defendants’ motion as “Pl. Reply” (Dkt.
      #75); and Defendants’ reply brief as “Def. Reply” (Dkt. #81). The parties have each
      submitted statements and counterstatements pursuant to Local Civil Rule 56.1 (Dkt.
      #65, 72, 73, 77); the Court notes, however, that the parties do not rely on these
      materials in advancing their respective arguments, and the Court therefore does not cite
      them in this Opinion. The parties do reference certain allegations in the operative
      pleading, Plaintiff’s First Amended Complaint, which the Court refers to as the “FAC”
      (Dkt. #27). Finally, the Court has obtained a copy of the recording of the oral argument
      held before the Second Circuit in this case on December 7, 2016, which it cites to using
      the convention “Tr.” and the time index associated with the recording.


                                              2
“Department”) promulgated the ITAR regulatory regime in 1976. See 22 U.S.C.

§ 2778(b)(2); 22 C.F.R. parts 120-130. The ITAR defines “defense service” to

include the “furnishing to foreign persons of any technical data controlled

under this subchapter[.]” 22 C.F.R. § 120.9(a)(2). And in keeping with its

animating purposes, the ITAR requires a license to export “technical data” that

is “required for the design, development, production … or modification of

defense articles,” including “blueprints, drawings, photographs, plans,

instructions or documentation.” 22 C.F.R. § 120.10(a)(1).

      The ITAR’s technical data licensing requirement excludes, among other

categories, “information in the public domain.” 22 C.F.R. § 120.10(b). “Public

domain,” in turn, is defined as follows:

            Public domain means information which is published
            and which is generally accessible or available to the
            public:

            (1)    Through sales at newsstands and bookstores;

            (2)    Through subscriptions which are available
                   without restriction to any individual who desires
                   to obtain or purchase the published information;

            (3)    Through second class mailing privileges granted
                   by the U.S. Government;

            (4)    At libraries open to the public or from which the
                   public can obtain documents;

            (5)    Through patents available at any patent office;

            (6)    Through unlimited distribution at a conference,
                   meeting, seminar, trade show or exhibition,
                   generally accessible to the public, in the United
                   States;



                                           3
            (7)    Through     public     release    (i.e., unlimited
                   distribution) in any form (e.g., not necessarily in
                   published form) after approval by the cognizant
                   U.S. government department or agency (see
                   also § 125.4(b)(13) of this subchapter);

            (8)    Through fundamental research in science and
                   engineering at accredited institutions of higher
                   learning in the U.S. where the resulting
                   information is ordinarily published and shared
                   broadly in the scientific community[.]

22 C.F.R. § 120.11(a). The parties agree generally that information available

from one of these public domain sources is excluded from the ITAR’s licensing

requirements. (See, e.g., Def. Br. 7, 9 n.4 (“[I]nformation that is already in the

public domain, through various means, is not treated as ITAR-controlled.”)).

      On June 3, 2015, the Department issued a notice of proposed

rulemaking that would have amended the definition of public domain to state

that “technical data … is not in the public domain if it has been made available

to the public without authorization.” 80 Fed. Reg. 31,525, 31,535 (emphasis

added). The preamble to the proposed revision states:

            Paragraph (b) of the revised definition explicitly sets
            forth the Department’s requirement of authorization to
            release information into the ‘‘public domain.’’ Prior to
            making available ‘‘technical data’’ or software subject to
            the ITAR, the U.S. government must approve the
            release….

            The requirements of paragraph (b) are not new. Rather,
            they are a more explicit statement of the ITAR’s
            requirement that one must seek and receive a license or
            other authorization from the Department or other
            cognizant U.S. government authority to release ITAR
            controlled “technical data,” as defined in § 120.10. A
            release of “technical data” may occur by disseminating
            “technical data” at a public conference or trade show,
            publishing “technical data” in a book or journal article,

                                         4
            or posting “technical data” to the Internet.       This
            proposed provision will enhance compliance with the
            ITAR by clarifying that “technical data” may not be
            made available to the public without authorization.
            Persons who intend to discuss “technical data” at a
            conference or trade show, or to publish it, must ensure
            that they obtain the appropriate authorization.

Id. at 31,528 (emphasis added). To date, however, this amendment has not

been promulgated.

      Several other developments concerning the ITAR merit mention. On

May 24, 2013, the Department posted a notice in the Federal Register

responding to comments seeking clarification of the current definition of

“defense service,” which notice stated in relevant part:

            Five     commenting      parties    recommended      ITAR
            § 120.9(a)(4) be revised to clarify that an aggregation of
            public domain data is still public domain data, and two
            commenting parties requested clarification that the
            aggregation of public domain data cannot be considered
            a defense service or render the data “other than public
            domain.” The Department confirms that a defense
            service involves technical data and therefore the use of
            publicly available information would not constitute a
            defense service according to the new ITAR § 120.9(b)(2).
            The Department notes, however, that it is seldom the
            case that a party can aggregate public domain data for
            purposes of application to a defense article without
            using proprietary information or creating a data set that
            itself is not in the public domain.

78 Fed. Reg. 31,444, 31,445. On June 3, 2015, the Department further

clarified that a “release of ‘technical data’ may occur by … posting ‘technical

data’ to the Internet.” 80 Fed. Reg. 31,525, 31,528. And on June 3, 2016, the

Department updated the ITAR’s definition of “export” to include “releasing or




                                         5
otherwise transferring technical data to a foreign person in the United States (a

‘deemed export’).” 22 C.F.R. § 120.17(a)(2).

      2.     The Information Plaintiff Seeks to Use and Disseminate

      Plaintiff “is a law firm that advises clients on export control matters …

[and] publishes free educational information to the public on export control

matters.” (FAC ¶ 5). Plaintiff has announced plans to develop “presentation

and written materials” using “published and generally accessible public

information that is available from bookstores and libraries, and for which

foreign persons already have access to. This information would have otherwise

constituted technical data but is excluded from the technical data provisions

because it is in the public domain.” (Id. at ¶¶ 6, 49). However, Plaintiff

underscores, “these materials were not authorized by the Defendants into the

public domain.” (Id. at ¶ 52). Further, Plaintiff contemplates that it “would

also aggregate and modify public domain information to provide more

interactive examples[.]” (Id. at ¶ 54).

      Plaintiff plans to use its presentations and written materials in public

speaking, including at public conferences in Manhattan, New York, and in “free

educational materials on the ITAR’s technical data provisions[.]” (FAC ¶ 46).

“Plaintiff reasonably believes that foreign persons will have access to the

presentations and the published materials because they will be freely

distributed at the public conferences and also made publicly available on the

Plaintiff’s website and through other channels of communication.” (Id. at ¶ 53).




                                          6
      Plaintiff further intends its speech to educate “the public on how to

comply with the ITAR’s technical data controls and to inform the public with

how the government implements such regulations.” (FAC ¶ 48). Plaintiff’s

speech “would also contain some comments critical of the government and …

propose future regulatory revisions in this area.” (Id.). It is Plaintiff’s concern

that, given various interpretive statements from the Department, Plaintiff’s

contemplated conduct may run afoul of the Department’s construction of the

ITAR without actually running afoul of the regulations’ text and, alternatively,

that the ITAR as construed by the Department is unconstitutional.

B.    Procedural Background

      Plaintiff commenced this action on October 28, 2015, challenging the

constitutionality of the ITAR under the First and Fifth Amendments. (Dkt. #1).

On November 2, 2015, Plaintiff moved for a preliminary injunction. (Dkt. #15).

While the motion was pending, on December 3, 2015, Plaintiff filed the FAC,

alleging that the ITAR’s “licensing requirement … is facially invalid as an

unconstitutional prior restraint on speech, is overly broad, vague, lacks any

procedural safeguards, provides boundless discretion to government officials,

and fails to provide any judicial review,” in violation of the First Amendment.

(FAC ¶ 58). Plaintiff also alleged that the ITAR’s licensing provision “violates

the Fifth Amendment because it is vague to the public and fails to provide fair

notice, constitutes a delegation of authority to government officials in its

enforcement, violates clearly established legal standards that an agency must




                                          7
announce and explain a departure from long-standing practice, and applies

retroactively as an ex post facto law.” (Id. at ¶ 61).

      On January 26, 2016, the Honorable Shira A. Scheindlin, to whom the

case was then assigned, found that Plaintiff had standing to seek injunctive

relief on a claim of prior restraint, but denied the motion for a preliminary

injunction. (Dkt. #35). See Stagg P.C. v. U.S. Dep’t of State, 158 F. Supp. 3d

203, 209, 211 (S.D.N.Y. 2016) (“Stagg I”). Plaintiff appealed from the denial; in

April 2016, during the pendency of the appeal, the case was reassigned to the

undersigned.

      On December 16, 2016, the Second Circuit affirmed both Judge

Scheindlin’s finding of standing and her denial of the application for injunctive

relief. See Stagg P.C. v. U.S. Dep’t of State, 673 F. App’x 93, 94-95 (2d Cir.

2016) (summary order) (“Stagg II”). Following the Second Circuit’s decision in

Stagg II, the Department posted the following notice to the Frequently Asked

Questions (“FAQ”) section of its website:

             Q: I found some information in a book at a library and
             I think it might be technical data.       Do I need
             authorization from [Defendant] to republish this
             information?

             A: No. Information that is available in printed books,
             newspapers, journals, and magazines that you can buy
             in a physical bookstore or newsstand, check out from a
             public library, or receive in the mail through a
             subscription or 2nd class U.S. mail does not need any
             approval from [Defendant] for republication.       The
             Department is providing this guidance to clarify the
             preamble of the June 3, 2015 Notice of Proposed
             Rulemaking …. The Department received public
             comments and other feedback from the public that
             raised questions about whether it was necessary to

                                          8
             obtain the Department’s approval prior to republishing
             information found in books and academic journals.

ITAR / USML UPDATES FAQS,

https://www.pmddtc.state.gov/?id=ddtc_public_portal_faq_detail&sys_id=7666

4ae2db9b57003b1272131f9619aa (last visited Jan. 28, 2019). 2

      Plaintiff then petitioned the United States Supreme Court for a writ of

certiorari. The petition was denied on January 8, 2018. See Stagg P.C. v. Dep’t

of State, 138 S. Ct. 721 (Mem.), 722 (2018).

      After the case was transferred back to this Court, the Court held a

conference on February 14, 2018, to discuss next steps and schedule further

motion practice. (See Dkt. #55 (transcript of conference)). The parties then

cross-moved for summary judgment, with principal briefing concluded in

August 2018, and supplemental briefing concluded in November 2018. (See

Dkt. #62-87).

                                      DISCUSSION

A.    Applicable Law

      1.     Summary Judgment Motions

      Rule 56(a) provides that a “court shall grant summary judgment if the

movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see

also Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Anderson v. Liberty




2     “USML” is an abbreviation for the United States Munitions List.

                                              9
Lobby, Inc., 477 U.S. 242, 247-48 (1986). 3 A genuine dispute exists where “the

evidence is such that a reasonable jury could return a verdict for the

nonmoving party.” Fireman’s Fund Ins. Co. v. Great Am. Ins. Co. of N.Y., 822

F.3d 620, 631 n.12 (2d Cir. 2016) (internal quotation marks and citation

omitted). A fact is “material” if it “might affect the outcome of the suit under

the governing law[.]” Anderson, 477 U.S. at 248.

      2.     The Requirement of Article III Standing

      Before the Court considers Plaintiff’s constitutional challenges to the

ITAR, however, it must resolve Defendants’ claims that Plaintiff cannot properly

bring such challenges. To establish standing, a plaintiff must show “an

invasion of a legally protected interest which is (a) concrete and particularized,”

and “(b) actual or imminent, not conjectural or hypothetical.” Lujan v.

Defenders of Wildlife, 504 U.S. 555, 560-61 (1992) (internal citations and

quotation marks omitted). 4 “Abstract” injury, or “[a]llegations of possible

future injury” in “the area of speculation and conjecture,” “do not satisfy the[se]

requirements.” Whitmore v. Arkansas, 495 U.S. 149, 155, 158 (1990).

Further, “[t]o establish causation for purposes of standing, the plaintiff must

allege an injury ‘fairly traceable’ to the defendant’s conduct.” Pritsker v. McKee,



3     The 2010 Amendments to the Federal Rules of Civil Procedure revised the summary
      judgment standard from a genuine “issue” of material fact to a genuine “dispute” of
      material fact. See Fed. R. Civ. P. 56, advisory committee’s notes (2010 Amendments)
      (noting that the amendment to “[s]ubdivision (a) … chang[es] only one word — genuine
      ‘issue’ becomes genuine ‘dispute.’ ‘Dispute’ better reflects the focus of a summary-
      judgment determination.”). This Court uses the post-amendment standard, but
      continues to be guided by pre-amendment Supreme Court and Second Circuit
      precedent that refer to “genuine issues of material fact.”
4     The related concept of mootness is discussed infra in the text.


                                               10
692 F. App’x 662, 663 (2d Cir. 2017) (summary order) (quoting Allen v. Wright,

468 U.S. 737, 751 (1984)).

      In the specific context of First Amendment claims, allegations of a

“subjective ‘chill’ are not an adequate substitute for a claim of specific present

objective harm or a threat of specific future harm.” Clapper v. Amnesty Int’l

USA, 568 U.S. 398, 418 (2013) (internal quotation omitted). A plaintiff must

“proffer some objective evidence to substantiate its claim that the challenged

regulation has deterred it from engaging in protected activity.” Latino Officers

Ass’n v. Safir, 170 F.3d 167, 170 (2d Cir. 1999) (internal quotation and

alterations omitted). That said, the requirements for standing to challenge a

prior restraint under the First Amendment are relatively lenient. “‘When a

licensing statute allegedly vests unbridled discretion in a government official

over whether to permit or deny expressive activity, one who is subject to the

law may challenge it facially without first applying for, or being denied, a

license.’” Stagg I, 158 F. Supp. 3d at 209 (quoting City of Lakewood v. Plain

Dealer Pub. Co., 486 U.S. 750, 755-56 (1988)).

      3.    First Amendment Claims Regarding Speech-Licensing Laws

      To review, Plaintiff brings challenges under the First and Fifth

Amendment. Beginning with the former, the law is clear that Government

regulations that restrict speech based on its content are subject to strict

scrutiny under the First Amendment. See Riley v. Nat’l Fed’n of the Blind of

N.C., Inc., 487 U.S. 781, 790 (1988). “Governmental action constitutes a prior

restraint when it is directed to suppressing speech because of its content


                                         11
before the speech is communicated.” In re G. & A. Books, Inc., 770 F.2d 288,

296 (2d Cir. 1985). “This may take the form of … systems of administrative

preclearance that give public authorities the power to bar the publication or

presentation of material.” Id. (internal citations omitted). To pass muster

under the First Amendment, prior restraints must be “accomplished with

procedural safeguards that reduce the danger of suppressing constitutionally

protected speech.” Southeastern Promotions, Ltd. v. Conrad, 420 U.S. 546, 559

(1975); see also Freedman v. Maryland, 380 U.S. 51, 58-59 (1965) (establishing

required procedural safeguards for constitutional prior restraints).

      In contrast, government regulations of speech that are not content-

based, and that only incidentally restrict expression, are subject to

intermediate scrutiny. See United States v. O’Brien, 391 U.S. 367, 376-77

(1968). “A content-neutral regulation will be sustained under the First

Amendment if it advances important governmental interests unrelated to the

suppression of free speech and does not burden substantially more speech

than necessary to further those interests.” Turner Broad. Sys., Inc. v. FCC, 520

U.S. 180, 189 (1997). “The principal inquiry in determining content

neutrality ... is whether the government has adopted a regulation of speech

because of disagreement with the message it conveys.” Ward v. Rock Against

Racism, 491 U.S. 781, 791 (1989).




                                         12
      4.    Fifth Amendment Claims Regarding Due Process and
            Vagueness

      Plaintiff’s Fifth Amendment claims implicate issues of notice. “[T]he void-

for-vagueness doctrine requires that laws be crafted with sufficient clarity to

give the person of ordinary intelligence a reasonable opportunity to know what

is prohibited and to provide explicit standards for those who apply them.” VIP

of Berlin, LLC v. Town of Berlin, 593 F.3d 179, 186 (2d Cir. 2010) (internal

citations and quotation marks omitted). A law is unconstitutionally vague if it

either “fails to provide people of ordinary intelligence a reasonable opportunity

to understand what conduct it prohibits … [or] authorizes or even encourages

arbitrary and discriminatory enforcement.” Id.

      5.    Deference to Agency Interpretations

      Finally, certain of the parties’ arguments stem from the Department’s

interpretation of its own regulations. “When an agency’s regulations are

ambiguous, a court must defer to the agency’s interpretation of its own

regulations, unless that interpretation is ‘plainly erroneous or inconsistent with

the regulation[s] or there is any other reason to suspect that the interpretation

does not reflect the agency’s fair and considered judgment on the matter in

question.’” Mullins v. City of New York, 653 F.3d 104, 105-06 (2d Cir. 2011)

(per curiam) (quoting Talk Am., Inc. v. Michigan Bell Tel. Co., 564 U.S. 50, 59

(2011)); see also Decker v. Nw. Envtl. Def. Ctr., 568 U.S. 597, 613 (2013) (“[A]n

agency’s interpretation need not be the only possible reading of a

regulation — or even the best one — to prevail.”); cf. Chevron U.S.A., Inc. v.

Natural Resources Defense Council, Inc., 467 U.S. 837, 842-45 (1984)

                                         13
(discussing amount of deference accorded an agency’s interpretation of a

statute it administers).

      Conversely, where there is no ambiguity in the regulatory language, there

is no deference accorded to the agency’s interpretation. See generally Digital

Realty Trust, Inc. v. Somers, –– U.S. ––, 138 S. Ct. 767, 781-82 (2018) (holding

that agency regulation was not entitled to Chevron deference as to the meaning

of a statutory provision that was “unambiguous”); cf. Nat. Res. Def. Council v.

Nat’l Highway Traffic Safety Admin., 894 F.3d 95, 112 n.10 (2d Cir. 2018)

(“NHTSA does not argue that we owe its interpretation of [the Energy Policy and

Conservation Act] any deference, nor could it, because it has not identified a

section of EPCA that presents any relevant ambiguity on the question of its

statutory authority to publish the Suspension Rule. And deference is clearly

not warranted under the Improvements Act. The language is unambiguous,

and the Act applies to all federal agencies, meaning NHTSA has no special

expertise in interpreting its language.” (internal citations omitted)).

B.    Analysis

      1.     Plaintiff Has Standing to Bring Its First and Fifth Amendment
             Challenges

      Defendants argue first that Plaintiff lacks standing because “both the

plain language of the ITAR’s public domain exception … and the recent FAQ

make clear that the information in printed books, newspapers, journals, and

magazines in physical bookstores and public libraries that [Plaintiff] claims

that it wants to republish does not require a license for republication.” (Def.

Br. 18). The Court is disappointed to see Defendants spend so much of their

                                          14
briefing on challenges that have been made, and rejected, thrice before in this

action. See Stagg I, 158 F. Supp. 3d at 209; Stagg II, 673 F. App’x at 94-95.

(See Dkt. #57). The Court rejects them once again.

      To start, Defendants’ focus on printed mediums and physical bookstores

and libraries mischaracterizes the FAC. Plaintiff seeks to disseminate

materials that are already “published and generally accessible public

information … available from bookstores and libraries” (FAC ¶ 49), and that are

“in the public domain” (id. at ¶ 50), but that “were not authorized by the

Defendants into the public domain” (id. at ¶ 52). (See also Dkt. #28 at ¶ 5

(explaining that Plaintiff sought to disseminate “information that met the public

domain exclusion within 22 C.F.R. § 120.11 because the information was

published, generally accessible, and available to the public from bookstores or

public libraries”)). The FAC does not specify the medium in which these

materials are currently accessible to the public. Nor does the plain text of the

ITAR limit the public domain exception to particular media, such as printed

books and physical bookstores. See 22 C.F.R. § 120.11 (not including the

words “printed,” “physical,” or any synonyms for the same); Stagg II, 673 F.

App’x at 97 (“[G]overnment counsel was unable to direct us to a provision that

qualifies 22 C.F.R. § 120.10(b), which presently exempts from the definition of

technical data, subject to ITAR, inter alia, ‘information in the public domain as

defined in § 120.11.’”).

      And while Plaintiff has indicated its intent to republish the materials in a

medium other than printed books or physical bookstores — specifically, on the


                                         15
Internet (see FAC ¶ 53) — the plain language of 22 C.F.R. § 120.11 does not

consider the medium of republication in determining whether materials fall

within the ITAR’s public domain exception. In point of fact, Defendants’ focus

on printed and physical media only weakens their position on standing, in that

it substantiates Plaintiff’s reasonable fear of prosecution were it to use

technical data that amounts to “published and generally accessible public

information” available from non-printed, non-physical sources.

      Judge Scheindlin previously determined that Plaintiff had standing on

two independent bases, citing allegations in the FAC that (i) Plaintiff possesses

“certain technical data, available in — but unauthorized for release into — the

public domain,” and that (ii) Plaintiff “wants to aggregate” this data into new

materials. Stagg I, 158 F. Supp. 3d at 209. In affirming Judge Scheindlin’s

determination of standing, the Second Circuit similarly relied on Plaintiff’s

statement that it “seeks to disseminate information already in its possession

subject to ITAR’s challenged licensing requirement[.]” Stagg II, 673 F. App’x at

94-95. Indeed, the Second Circuit noted that “the [G]overnment

unambiguously confirmed at oral argument that Stagg correctly characterizes

the government’s interpretation of the existing regulatory scheme [as requiring

a license to use technical data that entered the public domain without prior

approval from Defendants] …. Thus, we agree that Stagg has standing to

challenge that scheme as the [G]overnment construes it.” Id. at 95 n.1.

      More recently, this Court’s May 8, 2018 Order stated that “the

requirements for standing for a preliminary injunction are similar to those for


                                         16
seeking summary judgment. Because Judge Scheindlin has already found, at

the preliminary injunction stage, that the pleadings were sufficient to confer

standing, and because the Second Circuit affirmed that decision, this Court

will not reopen the issue.” (Dkt. #57). 5

      Defendants’ latest iteration of their standing arguments does not alter

the Court’s opinion. Plaintiff has standing to challenge the ITAR because,

under the Government’s own stated interpretation of the regulatory scheme,

Plaintiff may be subject to prosecution for republishing technical data that was

obtained from otherwise public domain sources, but that was not authorized

by Defendants to be placed into the public domain.

      2.     Plaintiff’s Claims Are Not Moot

      At earlier stages of this action, both Judge Scheindlin and the Second

Circuit noted the possibility that the Department might moot Plaintiff’s claims.

Judge Scheindlin commented that the Department might “reword or even

withdraw” the proposed, 2015 amendment to the ITAR, “and obviate the need

for this lawsuit.” Stagg I, 158 F. Supp. 3d at 209 n.37. Similarly, during oral

argument before the Second Circuit, Judge Reena Raggi remarked that the




5     The Court’s May 8, 2018 Order denied Defendants’ motion for
             limited jurisdictional discovery regarding Plaintiff’s standing … [to]
             focus on: (1) the specific information or documents that Plaintiff
             has in its possession that it would like to publish, which it claims
             that it has not published for fear of violating the ITAR, and (2) the
             basis of Plaintiff’s claim that the materials (although publicly
             available) have not been authorized into the public domain.”
      (Dkt. #52). The Order responded to a letter brief from Plaintiff asserting that no factual
      development was necessary because Plaintiff’s was “a facial challenge [that] does not
      consider how the law is applied to a specific situation.” (Dkt. #53).


                                               17
Government could “represent that there will be no prosecution for the

dissemination of material that’s already in the public domain, and then you

move on with the case.” (Tr. 27:01-27:31). The Second Circuit’s summary

order went on to state:

            [M]any of Stagg’s arguments … could be read as
            attacking not the existing regulatory scheme, but either
            a proposed regulation that was never adopted, or a prior
            regulation that Stagg claims was once in force but has
            since been repealed. Constitutional questions about
            regulations that no longer exist or that have been under
            consideration do not present cases or controversies
            within a court’s Article III jurisdiction.

Stagg II, 673 F. App’x at 95 n.1.

      In short, were the Department to (i) disavow Plaintiff’s characterization of

its construction of the ITAR, and (ii) clarify that the allegations in the FAC

address a proposed or prior interpretation of the regulation that does not

currently control, this action would not continue. In the instant cross-motions,

Defendants gesture in the direction of mootness by asserting that the FAQ

notice posted to the Department’s website following the Second Circuit’s ruling

clarified that “the information Stagg asserts it intends to publish — information

available in printed books, newspapers, journals, and magazines that Stagg can

buy in a physical bookstore or check out from a public library — does not

require approval from the Department for export or republication.” (Def. Br. 14

(emphases added)). Unfortunately, the gesture falls short.

      As stated above, the FAC does not limit the materials that Plaintiff seeks

to republish merely to information obtained from “printed” sources or

“physical” bookstores and libraries. (FAC ¶ 49). Therefore, the Department’s

                                          18
FAQ notice does little to assure Plaintiff that the Government will not prosecute

it for disseminating the materials in its possession. Moreover, Plaintiff also

seeks to “aggregate and modify” the information that it plans to disseminate (id.

at ¶ 54), which Judge Scheindlin properly determined to be an independent

basis for standing, see Stagg I, 158 F. Supp. 3d at 209. The FAQ notice makes

neither mention nor disclaimer of liability for aggregating public domain

materials. Accordingly, the FAQ notice has not mooted Plaintiff’s claim.

      3.     The Court Interprets the Text of the ITAR Differently Than
             the Parties

      With those antecedent issues resolved, the Court now considers

Plaintiff’s facial challenge to the constitutionality of the ITAR’s licensing

provisions. (See Pl. Br. 7 (“This case presents a facial challenge and only pure

questions of law … only the text of the regulations is required.”); see also Def.

Br. 18; Pl. Reply 16). “[A] facial challenge lies whenever a licensing law gives [a]

government official or agency substantial power to discriminate based on the

content or viewpoint of speech by suppressing disfavored speech or disliked

speakers.” City of Lakewood, 486 U.S. at 759. “In analyzing a facial challenge

under the First Amendment, we consider only the text of the [regulation], not

the application of the [regulation] to a particular set of facts.” Lusk v. Village of

Cold Spring, 475 F.3d 480, 493 n.15 (2d Cir. 2007). Significantly, however,

Plaintiff’s claims — and Defendants’ responses — rely heavily on certain

disputed interpretations of the ITAR’s current text. In consequence, the Court

will address the parties’ disputes about how to construe the ITAR as a

threshold matter before turning to Plaintiff’s constitutional arguments.

                                          19
      A word is in order about this portion of the Court’s analysis. As made

clear by the Second Circuit, Plaintiff has standing to challenge only the current

ITAR, and not the June 3, 2015 proposed revision to the regulation. See Stagg

II, 673 F. App’x at 95 n.1. The Court will thus consider Plaintiff’s facial

challenge solely as it pertains to the current text of the ITAR’s “public domain”

exclusion, and “deemed export” provision. See 22 C.F.R. §§ 120.11(a),

120.17(a)(2). Put somewhat differently, the Court will not consider any aspect

of Plaintiff’s briefing that purports to mount a facial challenge to text that has

not been formally adopted into the ITAR. Relatedly, to the extent that the

Court considers the Department’s interpretation of the ITAR, it will look to the

Department’s statements on its website and in the Federal Register as

indications of that interpretation.

            a.     The ITAR Does Not Disqualify Information from the
                   Public Domain Exclusion Solely Because the Information
                   Entered the Public Domain Without Prior Government
                   Authorization

      Plaintiff contends that the ITAR now requires an ex ante license to

republish technical data that entered the public domain without prior

authorization from the Department. (Pl. Br. 3 (“[T]he ITAR currently imposes a

prior restraint to use the public domain exclusion by … the republication of

such publicly available technical data.”); id. at 21 (“[T]he ITAR’s regulation of

domestic speech … applies to republication of information in the public

domain.”); Pl. Reply 6-15 (discussing an interpretation of the ITAR’s public

domain exclusion that does not cover technical data “made available to the

public without authorization”); see also FAC ¶ 42 (“In [the June 3, 2015]

                                          20
proposed rule, [the Directorate of Defense Trade Controls (“DDTC”)] issued a

public statement in the preamble that the currently existing public domain

exclusion imposes a prior restraint[.]”); id. at ¶ 52 (alleging that Plaintiff has

been stopped from distributing information that would otherwise qualify for the

public domain exclusion but that was “not authorized by the Defendants into

the public domain”). Proceeding from this premise, Plaintiff mounts a facial

challenge to the ITAR’s public domain exclusion. See 22 C.F.R. §§ 120.10(b),

120.11(a). 6

      Considering the existing text of the ITAR, as the Court must, see Lusk,

475 F.3d at 493 n.15, the Court finds no support for the notion that

information is somehow removed from the protection of the public domain

exclusion solely because it became publicly available without prior

authorization from the Government. To the contrary, the ITAR unambiguously

defines “public domain” as “information which is published and which is

generally accessible or available to the public” through certain enumerated

sources. 22 C.F.R. § 120.11(a). Nowhere does the ITAR mention, or

conceivably imply, that prior government authorization is required for public

domain status.



6     Defendants argue that Plaintiff “conflate[s] the public domain exclusion, which excludes
      information that is already in the public domain from the ITAR’s licensing and other
      requirements, and the ITAR’s requirements that a license or other appropriate
      authorization be obtained prior to an unrestricted dissemination of ITAR-controlled
      technical data related to items on the USML in a manner that would provide access to
      foreign persons.” (Def. Br. 18). Defendants characterize the issue before the Court as,
      “whether the ITAR’s licensing requirements, which require a license only to export
      information that constitutes ITAR-controlled technical data (including by providing it to
      foreign persons in the United States), are constitutional.” (Id. at 19). The Court reads
      the FAC differently to state a facial challenge to the ITAR’s public domain exclusion.

                                              21
      This is not to say that Plaintiff’s concerns are unfounded. The Court

recognizes that the Department has, at times, appeared to advance a different

interpretation of the public domain exclusion. On June 3, 2015, for example,

the Department proposed a revised definition of public domain stating that

“technical data … is not in the public domain if it has been made available to

the public without authorization.” 80 Fed. Reg. 31,525, 31,535. While Plaintiff

has no standing to mount a facial challenge to this proposed-but-not-enacted

revision, the preamble suggests that the proposed revision actually reflects the

Department’s current interpretation of the ITAR’s current text. See id. at

31,528 (“The requirements of paragraph (b) are not new. Rather, they are a

more explicit statement of the ITAR’s requirement.” (emphasis added)).

      What is more, the Department’s assertion that the public domain

exclusion requires prior authorization is conspicuously absent from

Defendants’ opening and reply briefs. 7 However, during oral argument before

the Second Circuit, the Department refused to represent that it would not

prosecute Plaintiff for republishing information that is already in the public

domain, “but is publicly available without the appropriate authorization…. If it

is out there without the appropriate authorization, we cannot make such a

representation[.]” (Tr. 27:31-28:25). The Department explained that




7     The briefs do, however, make veiled references to this interpretation. (See, e.g., Def.
      Br. 9-10 (discussing the June 3, 2015 notice, and disavowing “a definitive time frame
      for publication of any further iteration of the rule”); id. at 35 (rejecting the “premise that
      no published information was approved for release into the public domain”); Def. Reply
      1-2 & n.3 (commenting on information “that is solely available from the internet and
      has not been authorized to be there”)).


                                                 22
information “may be in some limited place, but through republication, the

danger of it being provided to foreign persons is amplified. [For example,]

something that’s in an obscure journal, put on the Internet.” (Id. at 29:50-

30:20). Indeed, the Department adopted the position that, if information were

to enter the public domain without authorization, then “the State Department

should in fact be able to analyze those materials and offer its own response” as

to whether the materials are “in fact something that would even be subject to

the ITAR’s licensing requirements.” (Id. at 30:26-31:15). And because

Defendants have advanced these interpretations of the ITAR earlier in this

case, the Court will consider them here. 8

      To the extent that the Department interprets the ITAR to disqualify from

the public domain exclusion any information that was made available to the

public without prior authorization, the Court disagrees. To review, “[d]eference

to an agency’s interpretation is owed only when the regulation at issue is

ambiguous.” Mullins, 653 F.3d at 113. There is nothing ambiguous in the text

of the ITAR’s public domain exclusion that could be read to imply prior

government authorization as a prerequisite. Nothing in the current ITAR’s

definition of public domain can reasonably be interpreted to suggest that data




8     Plaintiff spills significant ink discussing the Department’s June 3, 2015 notice in the
      Federal Register, and the December 16, 2016 FAQ posting on the Department’s website,
      both of which concern the republication of information that entered the public domain
      without prior authorization. The Department’s May 24, 2013 response to comments in
      the Federal Register also concerns the Department’s interpretation of the public domain
      exclusion: specifically, whether it covers aggregations and modifications of public
      domain data. The Court considers these as indications of the Department’s
      interpretation of the regulation that are supplementary to Defendants’ briefing.

                                             23
that would otherwise qualify as public domain does not solely because it

became publicly available without government authorization.

            b.     The ITAR Does Not Disqualify Information from the
                   Public Domain Exclusion Solely Because the Information
                   Has Been Aggregated or Modified

      Separately, Plaintiff argues that the ITAR requires an ex ante license to

aggregate and modify public domain data. (See Pl. Reply 6 (“[T]he ITAR still

imposes a prior restraint on putting aggregated technical data into the public

domain by publishing it … because aggregating technical data, as the Plaintiff

intends to do, creates a new set of technical data.”); see also FAC ¶ 54 (alleging

Plaintiff’s intent to “aggregate and modify” public domain information)). Again,

while understanding the source of Plaintiff’s malaise, the Court disagrees with

its argument based on the plain language of the ITAR.

      Nowhere does the ITAR mention, or conceivably imply, either non-

aggregation or non-modification as requirements for public domain status. To

be sure, the Department’s May 24, 2013 statement in the Federal Register

suggests a different interpretation; there, the Department observed that “it is

seldom the case that a party can aggregate public domain data for purposes of

application to a defense article without … creating a data set that itself is not

in the public domain.” 78 Fed. Reg. 31,444, 31,445. Similarly, Defendants’

opening brief asserts that aggregating public domain data “would not create

ITAR-controlled technical data … [unless the] aggregation is ‘for purposes of

application to a defense article,’ [and the aggregator] possesses the expertise

necessary to make such an application.” (Def. Br. 15; see also Def. Reply 3


                                         24
(asserting “the Department’s position [that there are] limited circumstances in

which aggregation can create new technical data”)). However, to the extent that

the Department interprets the currently existing ITAR so that the bare fact of

aggregation or modification, without more, could suffice to remove otherwise-

qualifying data from the public domain exclusion, the Court rejects that

interpretation. There is nothing ambiguous in the text of the exclusion that

could be read to imply non-aggregation and/or non-modification as

prerequisites for public domain status. 9

             c.     ITAR-Controlled Technical Data Does Not Qualify for the
                    Public Domain Exclusion Solely Because the Data May Be
                    Widely Available on the Internet

      The ITAR defines the public domain exclusion to include information that

is “generally accessible or available to the public … [a]t libraries open to the

public or from which the public can obtain documents.” 22 C.F.R.

§ 120.11(a)(4). Plaintiff urges a broad interpretation of this provision, such

that the phrase “libraries open to the public” would include the entirety of the

Internet. (See Pl. Reply 5 (challenging the notion “that the public domain

exclusion does not include the Internet”)). Plaintiff reasons that “the Supreme

Court has long equated the Internet to a public library,” and therefore this

Court should construe the ITAR’s public domain exclusion to include the



9     This conclusion — that information otherwise covered by the public domain exclusion is
      not removed from the public domain solely by virtue of its aggregation or
      modification — does not immunize new, privately-created technical data from the ITAR’s
      licensing requirements. While aggregation or modification, without more, is insufficient
      to remove data from the public domain, if the aggregation or modification of public
      domain data produces characteristics that otherwise trigger the ITAR’s licensing
      requirements, those requirements still apply.


                                              25
Internet. (Pl. Br. 16 (citing Reno v. Am. Civil Liberties Union, 521 U.S. 844, 853

(1997))).

      Defendants raise two arguments in opposition. To start, Defendants

assert that Plaintiff’s current position — that the public domain exclusion

covers information widely available on the Internet — contradicts Plaintiff’s

prior position before the Second Circuit at the preliminary injunction stage of

this case. (Def. Br. 29-30; Def. Reply 4 n.6). The Court disagrees. It is true

that Plaintiff’s opening brief to the Second Circuit discussed the public domain

exclusion in relation to the Internet. (See No. 16-315-cv, Appellant’s Brief 53-

54). However, that discussion conflated the issue of what information falls

within the public domain exclusion — and may thus be used unrestricted by

the ITAR — with the issue of what distribution channels the ITAR permits to

release ITAR-controlled information, without running afoul of the export

restrictions. A quick read of the brief evidences this conflation:

            [T]he preliminary injunction Stagg seeks would only
            prohibit enforcement of the … prior restraint to use the
            public domain exclusion, including on materials that
            have already been placed there. … (referencing 22
            C.F.R. § 120.11(a)(1-8)). This section provides specific
            criteria to release information into the public domain.
            For example, the exclusion does not allow for
            publication on the Internet … Thus, the requested
            preliminary injunction would not allow persons to
            upload technical data to the Internet because that is not
            one of the methods listed in the public domain
            exclusion. 22 C.F.R. § 120.11.

(Id. at 53-54 (emphases added) (internal citations and quotations omitted)).

Given that this passage fails to differentiate the ITAR’s enumerated sources of

public domain materials from the independent issue of releasing ITAR-

                                         26
controlled information by uploading it to the Internet, the passage does not

clearly contradict Plaintiff’s current position before this Court.

      Next, Defendants oppose Plaintiff’s interpretation of the regulation,

countering that the definition of “public domain” in the ITAR “lists in (1)-(8) the

specific ways in which information is in the public domain, and that list does

not include the internet.” (Def. Reply 9). In other words, Defendants urge a

narrow interpretation of the regulation, where nothing that that is available

exclusively from the Internet could qualify as a library open to the public. (See

id. at 4 n.6 (“‘[T]echnical data’ from the internet … is not in the public domain

if the information is not also available in printed materials available in

bookstores or libraries.”)).

      The Court finds the text of the ITAR’s public domain exclusion to be

unambiguous, and therefore it owes no deference to the Department’s

interpretation of that text. See Mullins, 653 F.3d at 113. However, even

without such deference, the Court agrees with Defendants’ view that technical

data must be available from one of the enumerated sources listed in the public

domain exclusion in order to qualify for that exclusion. The text of the ITAR

unambiguously restricts the public domain exclusion to information that is

“generally accessible or available to the public” “through” or “at” one of eight

sources. 22 C.F.R. § 120.11(a). These enumerated sources are a closed

universe, not a set of examples. In so finding, the Court follows the reasoning

of the Ninth Circuit, see United States v. Hoffman, Nos. 92-50299, 92-50354

and 93-50116, 1993 WL 468713, at *5 (9th Cir. Nov. 12, 1993) (unpublished


                                          27
decision) (“The plain meaning of the regulation indicates that the information

must fall within one of the [eight] categories to be within the ‘public domain.’”),

and of the District of Columbia, see Colonial Trading Corp. v. Dep’t of Navy, 735

F. Supp. 429, 431 n.4 (D.D.C. 1990) (finding that “a release of the information

into the public domain under a colloquial usage of the phrase” does not

necessarily qualify for the public domain exclusion).

      As to what qualifies as a “library” in the phrase “libraries open to the

public,” the Court again finds no ambiguity, but this time it disagrees with

Defendants’ interpretation. “Library” is a common term, the plain meaning of

which is readily ascertainable by speakers of the English language. A “library”

is not limited to brick-and-mortar buildings with print collections, and may

exist on the Internet with digital collections.

      Even if the term “library” were ambiguous, the Court would nonetheless

reject the Department’s interpretation. Where a regulation is ambiguous, an

agency’s “interpretation is entitled to controlling deference … unless it is

plainly erroneous or inconsistent with the regulations or there is any other

reason to suspect that the interpretation does not reflect the agency’s fair and

considered judgment on the matter in question.” Mullins, 653 F.3d at 114

(internal citations, quotation marks, and alterations omitted). An

interpretation of the term library that excludes all institutions and collections

that exist solely on the Internet, just because they do not also exist off the

Internet, is plainly erroneous and does not reflect a fair and considered

judgment.


                                          28
      One definition of a “library” presented by the American Library

Association states:

             A library is a collection of resources in a variety of
             formats that is (1) organized by information
             professionals or other experts who (2) provide
             convenient     physical,    digital, bibliographic,     or
             intellectual access and (3) offer targeted services and
             programs (4) with the mission of educating, informing,
             or entertaining a variety of audiences (5) and the goal of
             stimulating individual learning and advancing society
             as a whole.

Definition of a Library, AMERICAN LIBRARY ASS’N http://libguides.ala.org/library-

definition (quoting The Librarian’s Book of Lists (Chicago: ALA, 2010)) (last

visited Jan. 28, 2019). Another such definition states: “A collection or group of

collections of books and/or other print or nonprint materials organized and

maintained for use (reading, consultation, study, research, etc.). Institutional

libraries, organized to facilitate access by a specific clientele, are staffed by

librarians and other personnel trained to provide services to meet user

needs.” Id. And the Institute for Museum and Library Services defines a

“public library” as:

             A public library is established under state enabling
             laws or regulations to serve a community, district, or
             region, and provides at least the following: (1) an
             organized collection of printed or other library
             materials, or a combination thereof; (2) paid staff; (3) an
             established schedule in which services of the staff are
             available to the public; (4) the facilities necessary to
             support such a collection, staff, and schedule, and (5) is
             supported in whole or in part with public funds.

Id.




                                           29
      None of these definitions limits libraries to brick-and-mortar buildings,

or to collections of print materials. Entities such as the Digital Public Library

of America — which exists on the Internet, houses a collection comprising

exclusively materials that “are immediately available in digital format,” and

counts among its Board of Directors the Commissioner and CEO of the Chicago

Public Library, the Director of MIT Libraries, and a former Dean of Harvard Law

School, among others — can readily satisfy the definition of a library. See

About Us, DPLA, https://dp.la/about (last visited Jan. 28, 2019). The Court

therefore declines Defendants’ invitation to read the entirety of the Internet out

of the definition of a library. Data sourced from the Internet is not categorically

barred from coverage under the ITAR’s public domain exclusion solely because

it is not also available from an enumerated source that is not the Internet.10




10    In contrast, the Court wholeheartedly agrees with Defendants’ argument, articulated in
      their opening brief, that the public domain exclusion should be interpreted such that:
             The ITAR does not require a license or other authorization to
             republish information that is available in printed books,
             newspapers, journals, and magazines that can be purchased in a
             physical bookstore or newsstand or checked out from a public
             library, because such information is already in the public domain
             and no longer considered ITAR-controlled technical data. The ITAR
             does not require a license or other authorization to publish
             fundamental research that meets the criteria set forth in
             § 120.11(a)(8), nor does it require a license or other authorization
             to publish information concerning the general scientific,
             mathematical, or engineering principles commonly taught in
             schools, colleges and universities, id. § 120.10(b)(1). The ITAR also
             does not require a license for purely domestic publication or
             dissemination of files. See id. § 120.17 (defining export).
      (Def. Br. 18 (internal citations and quotation marks omitted)).


                                               30
      But while the Court finds Plaintiff’s analogy between a library and the

Internet compelling, it declines to construe the term “library” in the ITAR to

include the entirety of the Internet. As Defendants point out,

             [T]he Internet differs fundamentally from a public
             library — virtually anyone with internet access can post
             information to the internet or republish information
             made available by someone else and there are no
             publication standards or systems of peer or editorial
             review to help ensure that sensitive national security
             information is not released.

(Def. Br. 31 n.17). Moreover, there are persuasive policy arguments not to

include the entire Internet as an enumerated source constituting the public

domain under the ITAR. As Judge Scheindlin previously recognized, if the

Court were to read the ITAR as Plaintiff proposes, “any unclassified technical

data leaked to the Internet would be fair game to republish in any forum

without regard to consequences — and in an era where national security

information has been successfully leaked, this is not a specious threat.”

Stagg I, 158 F. Supp. 3d at 211. (See also Def. Br. 31 n.17 (“[T]he risks of

making technical data available to foreign adversaries, including advancing

enemy weapons systems and arming insurgent groups, are even more

significant [on the Internet].”)).

      In sum, for purposes of the ITAR’s public domain exclusion, a library

open to the public may exist on or off the Internet, but everything on the

Internet does not qualify as a “library” solely by virtue of its presence online.




                                          31
            d.     Uploading ITAR-Controlled Technical Data to the Public
                   Internet Qualifies as a “Deemed Export” Under the ITAR

      The Court’s final act of interpretation addresses Defendants’ assertion

that uploading ITAR-controlled technical data to the public Internet would

qualify as an “export” for purposes of the ITAR’s licensing requirements. (See

Def. Br. 31 n.18 (“[T]he government took the position in Defense Distributed

that dissemination of technical data in a manner that allows access by foreign

persons — in that case through the internet — is an ‘export’ requiring

appropriate authorization[.]”)). See also Defense Distributed v. U.S. Dep’t of

State, 121 F. Supp. 3d 680 (W.D. Tex. 2015). Plaintiff rejects this construction,

and instead urges the Court to “limit the ITAR’s construction to exclude

publication as an export.” (Pl. Br. 18). The Court agrees with Defendants.

      Plaintiff maintains that “[t]he ITAR treats domestic publication as an

export because the very nature of publishing means that foreign persons may

access those materials domestically and then could take them abroad to

manufacture defense articles.” (Pl. Br. 18). Specifically, Plaintiff argues that

the ITAR improperly regulates domestic publications, rather than solely

exports, because the ITAR’s licensing requirement applies to any speech that is

not “to a purely domestic audience,” and such an audience “must involve only

U.S. persons — which is an impossibility when publishing information to

public forums.” (Id. at 19).

      Importantly, however, Plaintiff never clearly specifies what language in

the ITAR permits the Court to exclude publication as an export. Plaintiff’s

discussion of these issues in the context of its First Amendment arguments

                                         32
cites the AECA’s registration and license requirements for exporters, see 22

U.S.C. § 2778(b)(2), and the ITAR’s registration requirements, see 22 C.F.R.

§ 122.1. (Pl. Br. 3-4). Neither of these categories of provisions mentions

publication. However, in Plaintiff’s discussion of the Fifth Amendment, it

quotes the ITAR’s current definition of “export,” which includes “releasing or

otherwise transferring technical data to a foreign person in the United States (a

‘deemed export’).” (Pl. Br. 23 (quoting 22 C.F.R. § 120.17(a)(2))). And Plaintiff

also points to the Department’s June 3, 2015 notice in the Federal Register

stating that “[a] release of ‘technical data’ may occur by … posting ‘technical

data’ to the Internet.” (Pl. Br. 17 (citing 80 Fed. Reg. 31,525, 31,528)). The

Court therefore assumes that Plaintiff’s argument concerning publication as an

export applies to the Department’s view that a “deemed export” includes

uploading data to the public Internet.

      To the extent that Plaintiff contends the Court should construe either the

AECA or the ITAR to eliminate any licensing requirement for the foreign

distribution of otherwise ITAR-controlled technical data via a particular

technological medium such as the Internet, the Court declines. Nothing in

either the AECA or the ITAR immunizes otherwise-regulated exports simply

because they are undertaken through a particular technological medium.

Plaintiff concedes as much in its reply, stating that “even ignoring that Plaintiff

intends Internet publication — the same regulation applies to the publication

of technical data, regardless as to whether that publication is to the Internet or

in a book or in any other medium.” (Pl. Reply 5).


                                         33
      On this score, the Court agrees with Defendants: The ITAR’s restrictions

on exports unambiguously apply to ITAR-controlled technical data regardless of

the medium in which such data is exported. Uploading data to the public

Internet — even a hypothetical domestic-only public Internet — qualifies as a

“deemed export” under the ITAR because it “releas[es] or otherwise transfer[s]

technical data to a foreign person in the United States.” 22 C.F.R.

§ 120.17(a)(2). Of course, the ITAR does not apply to purely domestic

disseminations limited to U.S. persons, thereby enabling private-sector

research and industry development. (See, e.g., Def. Br. 2 (“The ITAR sets forth

a regulatory framework that recognizes that private companies developing

munitions can further the national security and foreign policy interests of the

United States, while simultaneously safeguarding those interests by prohibiting

the unfettered access to defense articles and services by foreign countries and

persons.”)). But the regulation does restrict the unlimited release of ITAR-

controlled technical data to foreign persons, even within the domestic territory

of the United States. The Court declines to construe the ITAR to exclude

domestic publication as an export where such publication releases or transfers

ITAR-controlled technical data to foreign persons inside the United States.

      4.    The ITAR’s Current Licensing Restrictions, Including Its
            Definitions of “Public Domain” and “Export,” Do Not Violate
            the First Amendment

      When Plaintiff’s constitutional challenges are considered in terms of the

unambiguous text of the ITAR — rather than Plaintiff’s fears (or Defendants’

wishes) regarding that text — the Court’s constitutional analysis is


                                        34
straightforward. As Defendants point out, courts have repeatedly upheld the

constitutionality of the ITAR’s licensing requirements against First Amendment

challenges. (Def. Br. 19-20). In the words of the Ninth Circuit,

            [T]he AECA prohibits export without a license of items
            on the USML without regard to content or viewpoint …
            The purpose of the AECA does not rest upon
            disagreement with the message conveyed. ITAR defines
            the technical data based on its function and not its
            viewpoint. Accordingly, we find that the AECA and its
            implementing regulations are content-neutral. Because
            the AECA and its implementing regulations are content-
            neutral, we apply the intermediate scrutiny standard
            under O’Brien. 391 U.S. 367 (1968)…. [W]e hold that
            the AECA and its implementing regulations withstand
            intermediate scrutiny because they substantially
            advance the Government’s important interest in the
            regulation of international dissemination of arms
            information.

United States v. Mak, 683 F.3d 1126, 1134-35 (9th Cir. 2012) (internal

citations and quotations omitted). The ITAR’s restrictions on speech are

content-neutral and survive intermediate scrutiny under O’Brien because “they

substantially advance important governmental interests unrelated to the

suppression of expression.” Id.

      Nor are the AECA and its implementing regulations unconstitutionally

overbroad, because “the AECA delineates narrowly the scope of information

subject to arms controls. The AECA and ITAR specifically carve out exceptions

to the law for the types of information that are subject to the highest levels of

First Amendment protection, for example, published scholarly works.” Mak,

683 F.3d at 1136 (internal citations, quotation marks, and alterations omitted).

Moreover, as Defendants point out, “the AECA and ITAR restrict only the export


                                         35
of technical data, not domestic dissemination.” (Def. Br. 22 (citing Defense

Distributed, 121 F. Supp. 3d at 695)). The Court agrees that the AECA and the

ITAR are content-neutral restrictions on speech that survive intermediate

scrutiny under O’Brien and are not unconstitutionally overbroad.

      When the ITAR is properly construed, each of Plaintiff’s First Amendment

challenges to it fails. First, Plaintiff argues that the ITAR’s currently existing

public domain exclusion imposes an unconstitutional prior restraint because it

requires ex ante licensing to republish technical data that entered the public

domain without prior authorization from the Department, and to aggregate or

modify existing public domain information. (See, e.g., Pl. Br. 3 (“[T]he ITAR

currently imposes a prior restraint to use the public domain exclusion by … the

republication of such publicly available technical data.”); Pl. Reply 6 (“[T]he

ITAR still imposes a prior restraint on putting aggregated technical data into

the public domain by publishing it…. because aggregating technical data, as

the Plaintiff intends to do, creates a new set of technical data.”)). Plaintiff

concedes, however, that information that falls within the public domain

exclusion is not subject to the ITAR’s licensing provisions, “is no longer

regulated” (Pl. Br. 4), and “may be freely published without the Government’s

approval” (id. at 2).

      As explained above, Plaintiff’s argument proceeds from a

misapprehension of the public domain exclusion; the exclusion does not

restrict either the republication of information that entered the public domain

without prior authorization by the Government, or the dissemination of public


                                          36
domain information solely because it has been aggregated or modified. As a

result, Plaintiff has failed to identify any aspect of the public domain exclusion

that operates as a prior restraint, and its arguments that the public domain

exclusion fails the procedural requirements for constitutional prior restraints

are irrelevant. (See Pl. Br. 8-16; Pl. Reply 17-25). The Court thus agrees with

Defendants that “the Freedman factors are not the appropriate legal test” to

evaluate the constitutionality of the public domain exclusion under the First

Amendment. (Def. Br. 23). Indeed, Plaintiff has not identified any aspect of the

public domain exclusion that restricts expressive activity in any way. Under

any standard of First Amendment scrutiny, therefore, Plaintiff’s challenge to

the ITAR’s public domain exclusion fails.

      Second, Plaintiff argues that the ITAR “imposes a prior restraint on

publication on the Internet[.]” (Pl. Br. 16). To start, since information that is

generally available online does not necessarily qualify for the public domain

exclusion, the ITAR can restrain the republication of that information. (See id.

(“The ITAR’s prior restraint on publication on the Internet also violates the First

Amendment[.]”); Pl. Reply 5 (opposing the position “that the public domain

exclusion does not include the Internet”)). And since uploading information to

the public Internet qualifies as a “deemed export,” the ITAR can restrain the

dissemination of information via the Internet. See 22 C.F.R. § 120.17(a)(2).




                                         37
(See Pl. Reply 6-7 (“[T]he ITAR still imposes a prior restraint on holding a

conference or seminar on the Internet that involves technical data[.]”)). 11

      Of course, neither of these scenarios involves an Internet-specific prior

restraint. The mere fact that ITAR-controlled technical data might be sourced

from, or exported via, the Internet does not alter the Court’s constitutional

analysis. As explained above, ITAR-controlled technical data that is sourced

from non-library places on the Internet is subject to the same licensing

requirements as any other technical data not in the public domain. Plaintiff

has not made a case for Internet exceptionalism in analyzing the ITAR’s

speech-licensing provisions. Therefore, Plaintiff’s argument is, effectively, that

the ITAR’s licensing restrictions on republishing any technical data not in the

public domain — as the term is defined in the ITAR — are an unconstitutional

prior restraint. They are not. Similarly, interpreting the current ITAR’s

definition of a “deemed export” to include uploads to the Internet does not

restrict the publication of otherwise unregulated information to the Internet,

such as information that falls within the public domain exclusion; it merely

recognizes that publication on the public Internet is one means of “releasing or

otherwise transferring technical data to a foreign person in the United States[.]”

22 C.F.R. § 120.17(a)(2).




11    Plaintiff’s briefing conflates these two scenarios. (See Pl. Br. 16-18; Def. Br. 18
      (“Plaintiff’s brief appears to conflate the public domain exclusion … and the ITAR’s
      requirements that a license … be obtained prior to an unrestricted dissemination of
      ITAR-controlled technical data[.]”)).


                                              38
       “The ITAR’s licensing requirements apply to a broad range of technical

data related to items on the USML, and the ‘export’ of that data involves

transmission to foreign persons in a variety of contexts[.]” (Def. Br. 19). For

the reasons stated above and explained in United States v. Mak, the ITAR’s

licensing requirements are content-neutral restrictions on speech that survive

intermediate scrutiny under O’Brien and are not unconstitutionally overbroad.

See 683 F.3d at 1134-35.

      5.    The ITAR’s Licensing Restrictions, Including Its Definition of
            “Export,” Do Not Violate the Fifth Amendment

      A statute or regulation is unconstitutionally vague under the Due

Process Clause of the Fifth Amendment if it “fails to provide a person of

ordinary intelligence fair notice of what is prohibited, or is so standardless that

it authorizes or encourages seriously discriminatory enforcement.” United

States v. Williams, 553 U.S. 285, 304 (2008). When determining a Fifth

Amendment due process challenge for impermissible vagueness, courts

consider “whether a statute is vague as applied to the particular facts at issue,

for a plaintiff who engages in some conduct that is clearly proscribed cannot

complain of the vagueness of the law as applied to the conduct of others.”

Holder v. Humanitarian Law Project, 561 U.S. 1, 18-19 (2010) (internal citation,

quotation marks, and alterations omitted). The Court must therefore

determine whether Plaintiff “in fact had fair notice that the statute and

regulations proscribed [its] conduct.” United States v. Hsu, 364 F.3d 192, 196

(4th Cir. 2004).



                                         39
      Plaintiff argues that “the ITAR’s regulation of domestic publication

violates the Fifth Amendment” because it is unconstitutionally vague and ex

post facto. (Pl. Br. 22). Plaintiff cabins its challenge, however, by stating that

“the issue here concerns only the publication of technical data, which qualifies

as ‘exempt’ once published into various public forums.” (Pl. Br. 23 (citing 22

C.F.R. §§ 120.10(b) & 120.11)). The FAC alleges that Plaintiff wishes to

distribute, via its website, “published and generally accessible public

information that is available from bookstores and libraries, and for which

foreign persons already have access to,” that “would have otherwise constituted

technical data but is excluded from the technical data provisions because it is

in the public domain.” (FAC ¶ 49). The information was “not authorized by the

Defendants into the public domain.” (Id. at ¶ 52).

      As explained above, technical data that is otherwise ITAR-controlled does

not qualify for the public domain exclusion simply by virtue of being sourced

from the Internet. Therefore, Plaintiff has fair notice that the ITAR proscribes

the republication of ITAR-controlled technical data, even if that data is sourced

from the Internet, and even if that data is republished via upload to the

Internet.

      In 2015, the Western District of Texas considered a Fifth Amendment

challenge to the ITAR’s prior definition of export, which was then defined to

include “[d]isclosing (including oral or visual disclosure) or transferring

technical data to a foreign person, whether in the United States or abroad.”

Defense Distributed, 121 F. Supp. 3d at 701 (quoting 22 C.F.R. § 120.17(a)(4)).


                                          40
The plaintiff in Defense Distributed, as here, wished to post ITAR-controlled

technical data to the public Internet. Id. At the preliminary injunction stage,

the court concluded that the ITAR’s definition of an export did not violate the

Fifth Amendment because “[p]ersons of ordinary intelligence are clearly put on

notice by the language of the regulations that such a posting would fall within

the definition of export.” Id. 12 The Court agrees with this reasoning.

Moreover, the 2016 ITAR revision defining “export” to include “releasing or

otherwise transferring technical data to a foreign person in the United States (a

‘deemed export’)” did not substantially alter the regulation. Therefore, the

Court concludes that the current ITAR’s definition of “export” is not

unconstitutionally vague under the Fifth Amendment.

                                       CONCLUSION

      The Court recognizes that certain portions of this Opinion may engender

cognitive dissonance to readers of two prior opinions in this case. See Stagg I,

158 F. Supp. 3d at 210 (“Plaintiff also raises several arguments regarding its

likelihood of success on the merits that the Government would be wise to

note.”); Stagg II, 673 F. App’x at 97 (“But just as Stagg’s refusal to disclose —

even to the district court — the information it seeks to publish, and whether

that information is already publicly available, makes it appropriate to deny the

broad preliminary injunction sought, we note concern with the government’s



12    On appeal the Fifth Circuit upheld the district court’s denial of the preliminary
      injunction, but stated that it “take[s] no position on” the merits of the issue “whether
      posting files online for unrestricted download may constitute ‘export[.]’” Defense
      Distributed v. U.S. Dep’t of State, 838 F.3d 451, 461 (5th Cir. 2016).


                                               41
representations at oral argument…. We state only that, while we affirm the

order denying the broad injunction sought by Stagg, we do so without prejudice

to the pursuit of narrower relief in the district court.”). However, it was only in

the context of the parties’ more detailed briefing on the merits that the Court

engaged with the nuances of their competing interpretive arguments.

      To review, the Court finds it understandable that Plaintiff brought this

litigation, given the aggressive interpretations of the ITAR that have recently

been advanced by the Department. However, not all of these interpretive

glosses are correct statements of the law, as the Court has explained, and the

ITAR, when properly construed, does not implicate the constitutional concerns

identified by Plaintiff.

      For the reasons stated in this Opinion, Plaintiff’s motion for summary

judgment is DENIED and Defendants’ motion for summary judgment is

GRANTED. The Clerk of Court is directed to terminate all pending motions,

adjourn all remaining dates, and close this case.

      SO ORDERED.

Dated:       January 30, 2019
             New York, New York               __________________________________
                                                   KATHERINE POLK FAILLA
                                                  United States District Judge




                                         42
